512 F.2d 674
Jerome H. HETTLEMAN et al., Appellees,v.ENGLEHARD MINERALS and CHEMICALS CORPORATION, a DelawareCorporation, Appellant.
No. 74-1813.
United States Court of Appeals, Fourth Circuit.
Argued March 6, 1975.Decided April 2, 1975.

Appeal from the United States District Court for the District of Maryland, at Baltimore;  Edward S. Northrop, Chief Judge.
Melvin D. Kraft, New York City, P.C.  (David L. Bowers and Benjamin C. Howard, Baltimore, Md., on brief) for appellant.
Stephen H. Sachs, Baltimore, Md.  (John J. Kenny, Baltimore, Md., on brief) for appellees.
Before FIELD and WIDENER, Circuit Judges, and HALL, District Judge.
PER CURIAM:


1
This action for damages for the alleged breach of a covenant to repair leasehold premises was tried to the court which rendered judgment in favor of the plaintiffs.  Upon consideration of the record, briefs and oral arguments, we are persuaded that the district court correctly applied the principles of Maryland law and that its factual findings were not clearly erroneous.  Rule 52(a), Fed.R.Civ.P.


2
Affirmed.